PER CURIAM.
We affirm without discussion the trial court’s denial of Frank’s motion to quash service. We dismiss the remainder of Frank’s appeal. An order denying a motion to dismiss for lack of standing is not listed as an appealable non-final order under Florida Rule of Appellate Procedure 9.130. Therefore, we lack jurisdiction to review *1051the trial court’s order in regard to standing. Morton & Oxley, Ltd. v. Charles S. Eby, M.D., P.A., 916 So.2d 820, 821 (Fla. 2d DCA 2005); Supal v. Pelot, 469 So.2d 949, 950 (Fla. 5th DCA 1985).

Affirmed in part; dismissed in part.

DAMOORGIAN, C.J., CIKLIN and CONNER, JJ., concur.